OPINION
PER CURIAM.
Appellant was convicted of the offense of theft of cattle. On appeal, a panel majority of the Austin Court of Appeals held that the time between a no bill from a grand jury and the true bill of indictment brought by a second grand jury was properly ex-cludable under Sec. 4(10) of the Speedy Trial Act, Art. 32A.02, C.C.P., as an exceptional circumstance. Land v. State, 695 S.W.2d 712 (Tex.App.-Austin 1985). We refuse the petition for discretionary review, however, our refusal of appellant’s petition for discretionary review is not to be taken as an approval of the reasoning of the Court of Appeals on this ground of error.
With this understanding, we refuse appellant’s petition for discretionary review.